Exhibit 10.2

 

[ex10-2_001.jpg]

 

Carbon Energy Corporation

 

Omnibus Annual Incentive Plan

 

 

 

 

Carbon Energy Corporation

 

Omnibus Annual Incentive Plan

 

1. Background and Purpose.

 

1.1 Purpose. The purpose of Carbon Energy Corporation’s (the “Company”) Omnibus
Annual Incentive Plan (the “Plan”) is to meet the following objectives:

 

●Provide a plan that is performance driven and is focused on objectives which
are critical to the success of Carbon Energy Corporation and to the creation of
value for the stockholders;

 

●Offer competitive cash compensation for employees;

 

●Reward outstanding achievement; and

 

●Recruit and retain key employees.

 

1.2 The Plan provides for Annual Incentive Awards which will be determined, in
part, on the basis of the Company’s achievement of financial and operating
performance measures, including with respect to the Company’s Affiliates, Carbon
California Company, LLC (“Carbon California”) and/or Carbon Appalachian Company,
LLC (“Carbon Appalachia”) and/or Nytis Exploration Company LLC (“Nytis”).

 

1.3 Effective Date. The Plan is effective as of January 1, 2019 (the “Effective
Date”), and shall remain in effect until it has been terminated pursuant to
Section 9.6.

 

2. Definitions. The following terms shall have the following meanings:

 

“Affiliate” means any corporation, partnership, limited liability company,
limited liability partnership, association, trust or other organization that,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company. For purposes of the preceding sentence, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities, by contract, or otherwise.

 

“Award” means an award granted pursuant to the Plan, the payment of which shall
be partially contingent on the attainment of Performance Goals with respect to a
Performance Period and partially determined at the discretion of the Committee,
as determined by the Committee pursuant to Section 5.2(b).

 

“Base Salary” means (a) if the Participant was employed during the entire
Performance Period, the Participant’s average rate of base salary during the
Performance Period or (b) if the Participant (i) was employed after the
commencement of the Performance Period, (ii) took a leave of absence during the
Performance Period or (iii) was absent from employment during a portion of the
Performance Period due to unforeseen circumstances, the base salary earned
during the Performance Period, in each case before deductions for taxes or
benefits.

 



2

 

 

“Board” means the Board of Directors of the Company, as constituted from time to
time.

 

“Cause” means:

 

(a) If the Participant is a party to an employment agreement with the Company or
an Affiliate and such agreement provides for a definition of Cause, the
definition contained therein; or

 

(b) If no such agreement exists, or if such agreement does not define Cause:

 

(i) the Participant’s willful failure to perform his or her duties (other than
any such failure resulting from incapacity due to physical or mental illness);

 

(ii) the Participant’s willful engagement in dishonesty, illegal conduct or
misconduct, which is, in each case, materially injurious to the Company or its
Affiliates;

 

(iii) the Participant’s embezzlement, misappropriation or fraud, whether or not
related to the Participant’s employment with the Company;

 

(iv) the Participant’s conviction of or plea of guilty or nolo contendere to a
crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude, if such felony or other
crime is work-related, materially impairs the Participant’s ability to perform
services for the Company or results in material harm to the Company or its
Affiliates; or

 

(v) the Participant’s violation of any restrictive covenants entered into
between the Participant and the Company or the Company’s Code of Conduct.

 

“CEO” means the Chief Executive Officer of the Company.

 

“Change in Control” means any of the following:

 

(a) A “change in the ownership” of the Company within the meaning of Treasury
Regulation § 1.409A-3(i)(5)(v), whereby any one person, or more than one person
acting as a “group” (as such term is defined in Treasury Regulation
§ 1.409A-3(i)(5)(v)(B)), acquires beneficial ownership (as such term is defined
in Rule 13d-3), directly or indirectly, of securities in the Company that,
together with securities beneficially owned by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the
outstanding securities of the Company; provided, however, that this clause (a)
shall not apply to any acquisitions by funds affiliated with Yorktown Energy
Partners or any of their respective Affiliates (collectively, the “Yorktown
Holders”) until the first date after the Effective Date on which the Yorktown
Holders beneficially own (as such term is defined in Rule 13d-3), directly or
indirectly, less than 20% of the total voting power of the outstanding
securities of the Company;

 

(b) A “change in the effective control” of the Company within the meaning of
Treasury Regulation § 1.409A-3(i)(5)(vi), whereby either (i) any one person, or
more than one person acting as a “group” (as such term is defined in Treasury
Regulation § 1.409A-3(i)(5)(vi)(D)), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) beneficial ownership (as such term is defined in Rule 13d-3),
directly or indirectly, of securities of the Company possessing 30% or more of
the total voting power of the outstanding securities of the Company; provided,
however, that this clause (b)(i) shall not apply to any acquisitions by the
Yorktown Holders until the first date after the Effective Date on which the
Yorktown Holders beneficially own (as such term is defined in Rule 13d-3),
directly or indirectly, less than 20% of the total voting power of the
outstanding securities of the Company; or (ii) a majority of the members of the
Board are replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election; or

 



3

 

 

(c) A “change in the ownership of a substantial portion” of the Company’s assets
within the meaning of Treasury Regulation § 1.409A-3(i)(5)(vii), whereby any one
person, or more than one person acting as a “group” (as such term is defined in
Treasury Regulation § 1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) assets of the Company that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all the
assets of the Company immediately prior to such acquisition or acquisitions.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any portion of an Award that provides for a deferral of
compensation under the Nonqualified Deferred Compensation Rules, the transaction
or event described in clauses (a), (b) or (c) above with respect to such Award
(or portion thereof) must also constitute a “change in control event,” as
defined in Treasury Regulation § 1.409A-3(i)(5) to the extent required by the
Nonqualified Deferred Compensation Rules.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, including any regulations or authoritative guidance promulgated thereunder
and successor provisions thereto.

 

“Committee” means the Compensation, Nominating and Governance Committee of the
Board.

 

“Company” means Carbon Energy Corporation, a Delaware corporation, and any
successor thereto.

 

“Discretionary Award” has the meaning provided in Section 5.2(b).

 

“Disability” means unless otherwise defined in an employment agreement between
the Participant and the Company, permanent and total disability within the
meaning of Code Section 22(e)(3).

 

“Nonqualified Deferred Compensation Rules” means the limitations or requirements
of Code Section 409A, as amended from time to time, including the guidance and
regulations promulgated thereunder and successor provisions, guidance and
regulations thereto.

 

“Participant” means as to any Performance Period, (a) the executive officers of
the Company designated by the Committee to participate in the Plan for a
particular Performance Period and (b) other employees of the Company or an
Affiliate who are designated by the CEO to participate in the Plan for a
particular Performance Period.

 

“Performance Criteria” means the performance criteria upon which the Performance
Goals for a particular Performance Period are based, which may include any of
the following, or such other criteria as determined by the Committee in
accordance with Section 5.2:

 

(a) net earnings or net income (before or after taxes);

 

(b) basic or diluted earnings per share (before or after taxes);

 

(c) net revenues or net revenue growth;

 

(d) gross revenue;

 



4

 

 

(e) gross profit or gross profit growth;

 

(f) net operating profit (before or after taxes);

 

(g) return on assets, capital, invested capital, equity or sales;

 

(h) cash flow (including, but not limited to, operating cash flow, free cash
flow, and cash flow return on capital);

 

(i) earnings before or after taxes, interest, depreciation and/or amortization;

 

(j) gross or operating margins;

 

(k) improvements in capital structure;

 

(l) budget and expense management;

 

(m) productivity ratios;

 

(n) economic value added or other value-added measurements;

 

(o) share price (including, but not limited to, growth measures and total
shareholder return);

 

(p) production targets;

 

(q) expense targets;

 

(r) margins;

 

(s) operating efficiency;

 

(t) working capital targets;

 

(u) enterprise value;

 

(v) safety record; and

 

(w) completion of acquisitions, divestitures or business expansion.

 

Such Performance Criteria may relate to the performance of the Company as a
whole, a business unit, division, department, individual or any combination of
these and may be applied on an absolute basis and/or relative to one or more
peer group companies or indices, or any combination thereof, as the Committee
shall determine.

 

“Performance Goals” means the financial and operating performance measures
selected by the Committee, in its discretion, to be applicable to a Participant
for any Performance Period. Performance Goals shall be based upon one or more
Performance Criteria. Performance Goals may include a threshold level of
performance below which no Award will be paid and levels of performance at which
specified percentages of the Target Award will be paid and may also include a
maximum level of performance above which no additional Award amount will be
paid.

 



5

 

 

“Performance Period” means the period over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to and the payment of an Award, as determined by the
Committee.

 

“Plan” means the Company’s Omnibus Annual Incentive Plan, as hereafter amended
from time to time.

 

“Plan Year” means the Company’s fiscal year, which commences on January 1st and
ends on December 31st.

 

“Pro-Rated Award” means an amount equal to the Award otherwise payable to the
Participant for a Performance Period in which the Participant was actively
employed by the Company or an Affiliate for only a portion thereof, multiplied
by a fraction, the numerator of which is the number of days the Participant was
actively employed by the Company or an Affiliate during the Performance Period
and the denominator of which is the number of days in the Performance Period.

 

“Target Award” means the target award payable under the Plan to a Participant
for a particular Performance Period, expressed as a percentage of the
Participant’s Base Salary. In special circumstances, the target award may be
expressed as a fixed amount of cash.

 

3. Administration.

 

3.1 Administration by the Committee. The Plan shall be administered by the
Committee.

 

3.2 Authority of the Committee. Subject to the provisions of the Plan and
applicable law, the Committee shall have the power, in addition to other express
powers and authorizations conferred on the Committee by the Plan, to: (a)
designate executive officer Participants; (b) determine the terms and conditions
of any Award; (c) determine whether, to what extent, and under what
circumstances Awards may be forfeited or suspended; (d) interpret, administer,
reconcile any inconsistency, correct any defect and/or supply any omission in
the Plan or any instrument or agreement relating to, or Award granted under, the
Plan; (e) establish, amend, suspend, or waive any rules for the administration,
interpretation and application of the Plan; and (f) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.

 

3.3 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, and shall be given
the maximum deference permitted by law.

 

3.4 Delegation by the Committee. The Committee, in its sole discretion, may
delegate all or part of its authority and powers under the Plan to one or more
officers of the Company; provided, however, that the Committee may not delegate
its responsibility to make Awards to executive officers.

 

3.5 Agents; Limitation of Liability. The Committee may appoint agents to assist
in administering the Plan. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to it or him by any officer or employee of the Company, the Company’s
certified public accountants, consultants or any other agent assisting in the
administration of the Plan. Members of the Committee and any officer or employee
of the Company acting at the direction or on behalf of the Committee shall not
be personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination. The Company’s Chief Financial Officer shall verify for the
Committee the calculations of any financial and operating measures.

 



6

 

 

4. Eligibility and Participation.

 

4.1 Eligibility. Other than executive officer Participants (whose eligibility
shall be determined by the Committee), the CEO shall determine which employees
shall participate in the Plan.

 

4.2 Participation. The Committee (with respect to the executive officers) or the
CEO (with respect to all other employees), in its or his discretion, shall
select the persons who shall be Participants for each Performance Period. Only
eligible individuals who are designated by the Committee or the CEO, as the case
may be, to participate in the Plan with respect to a particular Performance
Period may participate in the Plan for that Performance Period. An individual
who is designated as a Participant for a given Performance Period is not
guaranteed or assured of being selected for participation in any subsequent
Performance Period.

 

4.3 New Hires; Newly Eligible Participants. A newly hired or newly eligible
Participant will be eligible to receive a Pro-Rated Award at the discretion of
the Committee or the CEO, as the case may be.

 

4.4 Leaves of Absence. If a Participant is on a leave of absence for a portion
of a Performance Period, the Participant will be eligible to receive a Pro-Rated
Award reflecting participation for the period during which he or she was
actively employed and not any period when he or she was on leave.

 

5. Terms of Awards.

 

5.1 Determination of Target Awards. Prior to, or reasonably promptly following
the commencement of each Performance Period, the Committee (or the CEO, as
applicable), in its sole discretion, shall establish the Target Award for each
Participant, the payment of which shall be conditioned on the achievement of the
Performance Goals for the Performance Period.

 

5.2 Determination of Performance Goals and Performance Formula; Discretionary
Awards.

 

(a) Prior to, or reasonably promptly following the commencement of, each
Performance Period, the Committee, in its sole discretion, shall establish in
writing the Performance Goals for the Performance Period and shall prescribe a
formula for determining the percentage of the Target Award which may be payable
based upon the level of attainment of the Performance Goals for the Performance
Period. The Performance Goals shall be based on one or more Performance
Criteria, each of which may carry a different weight, and which may differ from
Participant to Participant.

 

(b) In addition to the Performance Goals, the Committee may establish a
discretionary component of the Awards (the “Discretionary Award”) designed to
reward notable achievements which may not be captured in the Performance Goals.
If the Committee establishes Discretionary Awards for a particular Performance
Period, it shall also prescribe the percentage of the Target Award which is
attributable to such Discretionary Award.

 



7

 

 

5.3 Adjustments.

 

(a) The Committee is authorized to adjust or modify the calculation of a
Performance Goal for a Performance Period in connection with any one or more of
the following events:

 

(i) changes in the Company’s business plan;

 

(ii) asset write-downs;

 

(iii) significant litigation or claim judgments or settlements;

 

(iv) the effect of changes in tax laws, accounting standards or principles, or
other laws or regulatory rules affecting reporting results;

 

(v) any reorganization and restructuring programs;

 

(vi) acquisitions or divestitures;

 

(vii) any other specific unusual or nonrecurring events or objectively
determinable category thereof;

 

(viii) commodity prices;

 

(ix) a change in the Company’s fiscal year; and

 

(x) changes in the Company’s (or its Affiliate’s) capital expenditure budget.

 

(b) The CEO is authorized to adjust or modify, at his discretion, the Target
Awards and the allocation of Awards among Participants other than executive
officer Participants.

 

6. Payment of Awards.

 

6.1 Determination of Awards.

 

(a) Following the completion of each Performance Period, the Company’s Chief
Financial Officer shall provide the Committee with the calculations of the
Performance Goals and the Committee shall determine the extent to which the
Performance Goals have been achieved or exceeded. If the minimum Performance
Goals established by the Committee are not achieved, then no payment will be
made.

 

(b) To the extent that the Performance Goals are achieved, the Committee shall
determine the extent to which the Performance Goals applicable to each
Participant have been achieved and shall then determine the amount of each
Participant’s Award.

 

6.2 Form and Timing of Payment. Except as otherwise provided herein, as soon as
practicable following the determination pursuant to Section 6.1 for the
applicable Performance Period, each Participant shall receive a cash lump sum
payment of his or her Award, less required withholding. In no event shall such
payment be made later than 2 1/2 months following the date the Committee
determines that the Performance Goals have been achieved, which determination
shall be made as quickly as practicable following the completion of the audit or
review of the Company’s financial statements for the applicable Performance
Period.

 

6.3 Employment Requirement. Except as otherwise provided in Section 7, no Award
shall be paid to any Participant who is not actively employed by the Company or
an Affiliate on the last day of the Performance Period.

 



8

 

 

7. Termination of Employment.

 

7.1 Employment Requirement. Except as otherwise provided in Section 7.2, if a
Participant’s employment terminates for any reason prior to the last day of the
Performance Period, all of the Participant’s rights to an Award for the
Performance Period shall be forfeited; provided, however, the Committee, in its
sole discretion, may pay a Pro-Rated Award, subject to the Committee’s
determination that the Performance Goals for the Performance Period have been
met. Such Pro-Rated Award will be paid at the same time and in the same manner
as Awards are paid to other Participants. Notwithstanding the foregoing, if a
Participant’s employment is terminated for Cause, the Participant shall in all
cases forfeit any Award not already paid.

 

7.2 Termination of Employment Due to Death or Disability. If a Participant’s
employment is terminated by reason of his or her death or Disability during a
Performance Period, the Participant or his or her beneficiary will be paid a
Pro-Rated Award. In the case of a Participant’s Disability, the employment
termination shall be deemed to have occurred on the date that the Committee
determines that the Participant is Disabled. Payment of such Pro-Rated Award
will be made at the same time and in the same manner as Awards are paid to other
Participants.

 

8. Change in Control.

 

8.1 If a Change in Control occurs during a Performance Period, Awards under the
Plan will be calculated based on the Company’s performance as of the date of the
Change in Control. Awards paid in connection with a Change in Control will be
paid no later than 2 1/2 months following the date the Committee determines that
the Performance Goals have been achieved.

 

9. General Provisions.

 

9.1 Compliance with Legal Requirements. The Plan and the granting of Awards
shall be subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required.

 

9.2 Non-transferability. A person’s rights and interests under the Plan,
including any Award previously made to such person or any amounts payable under
the Plan may not be assigned, pledged, or transferred, except in the event of
the Participant’s death, to a designated beneficiary in accordance with the
Plan, or in the absence of such designation, by will or the laws of descent or
distribution.

 

9.3 No Right to Employment. Nothing in the Plan or in any notice of Award shall
confer upon any person the right to continue in the employment of the Company or
any Affiliate or affect the right of the Company or any Affiliate to terminate
the employment of any Participant.

 

9.4 No Right to Award. Unless otherwise expressly set forth in an employment
agreement signed by the Company and a Participant, a Participant shall not have
any right to any Award under the Plan until such Award has been paid to such
Participant and participation in the Plan in one Performance Period does not
connote any right to become a Participant in the Plan in any future Performance
Period.

 

9.5 Withholding. The Company shall have the right to withhold from any Award,
any federal, state or local income and/or payroll taxes required by law to be
withheld and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to an Award.

 

9.6 Amendment or Termination of the Plan. The Board or the Committee may, at any
time, amend, suspend or terminate the Plan in whole or in part. Notwithstanding
the foregoing, no amendment shall adversely affect the rights of any Participant
to Awards allocated prior to such amendment, suspension or termination.

 



9

 

 

9.7 Unfunded Status. Nothing contained in the Plan, and no action taken pursuant
to its provisions, shall create or be construed to create a trust of any kind or
a fiduciary relationship between the Company and any Participant, beneficiary or
legal representative or any other person. To the extent that a person acquires a
right to receive payments under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company. All payments to be
made hereunder shall be paid from the general funds of the Company and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment of such amounts except as expressly set forth in the
Plan. The Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended (ERISA).

 

9.8 Governing Law. The Plan shall be construed, administered and enforced in
accordance with the laws of Colorado without regard to conflicts of law.

 

9.9 Beneficiaries. To the extent that the Committee permits beneficiary
designations, any payment of Awards due under the Plan to a deceased Participant
shall be paid to the beneficiary duly designated by the Participant in
accordance with the Company’s practices. If no such beneficiary has been
designated or survives the Participant, payment shall be made by will or the
laws of descent or distribution.

 

9.10 Nonqualified Deferred Compensation Rules. It is intended that payments
under the Plan qualify as short-term deferrals exempt from the requirements of
the Nonqualified Deferred Compensation Rules. In the event that any Award does
not qualify for treatment as an exempt short-term deferral, it is intended that
such amount will be paid in a manner that satisfies the requirements of the
Nonqualified Deferred Compensation Rules. The Plan shall be interpreted and
construed accordingly.

 

9.11 Expenses. All costs and expenses in connection with the administration of
the Plan shall be paid by the Company.

 

9.12 Section Headings. The headings of the Plan have been inserted for
convenience of reference only and in the event of any conflict, the text of the
Plan, rather than such headings, shall control.

 

9.13 Severability. In the event that any provision of the Plan shall be
considered illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining provisions of the Plan, but shall be fully
severable, and the Plan shall be construed and enforced as if such illegal or
invalid provision had never been contained therein.

 

9.14 Gender and Number. Except where otherwise indicated by the context,
wherever used, the masculine pronoun includes the feminine pronoun; the plural
shall include the singular, and the singular shall include the plural.

 

9.15 Non-exclusive. Nothing in the Plan shall limit the authority of the
Company, the Board or the Committee to adopt such other compensation
arrangements, as it may deem desirable for any Participant.

 

9.16 Notice. Any notice to be given to the Company or the Committee pursuant to
the provisions of the Plan shall be in writing and directed to the Secretary of
the Company at 1700 Broadway, Suite 1170, Denver, Colorado 80290.

 

9.17 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding upon any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
assets of the Company.

 



10

 

 

9.18 Clawback.

 

(a) If the Board determines that a significant restatement of the Company’s
financial results or other Company metrics for any of the three prior fiscal
years for which audited financial statements have been prepared is required and
(a) such restatement is the result of fraud or willful misconduct and (b) the
Participant’s Award amount would have been lower had the results or metrics been
properly calculated, the Committee has the authority to obtain reimbursement
from any Participant responsible for the fraud or willful misconduct resulting
in the restatement. Such reimbursement shall consist of any portion of any Award
previously paid that is greater than it would have been if calculated based upon
the restated financial results or metrics.

 

(b) The action permitted to be taken by the Board under this Section 9.18 is in
addition to, and not in lieu of, any and all other rights of the Board and/or
the Company under applicable law and shall apply notwithstanding anything to the
contrary in the Plan.

 

 

11



 

